Title: From George Washington to Brigadier General James Potter, 11 November 1777
From: Washington, George
To: Potter, James

 

Dear Sir,
White Marsh [Pa.] Novr 11th 1777

I do not wish you to hurry the March of the Militia mentiond in my former Letter. on the contrary, if you can employ them to any advantage, you have my free consent to detain all that are now with you—or such part as may answer your purposes. It would be a great, and glorious thing, if you could disturb (admitting no more was done) the Enemy upon Carpenter’s Island; especially while they are in the height of their operation against Fort Mifflin—the reason why I cannot, at this time, detach Troops from hence for this Service may be communicated at a future day not being the fit Subject for a Letter.
As Intelligence of any Movements against, and operations at the Forts, can come much quicker from your Quarters than red bank I could wish to have the speediest Information of it from you. Genl Armstrong thinks it is in your power to give considerable Interuption to the Enemy in the construction of their Bridge. If so, I earnestly recommend the measure to you and have advised Genl Armstrong to furnish you with a field piece or two for this purpose. I shall be glad to hear regularly from you and am Dr Sir Yr Most Obedt Servt

Go: Washington

